DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viola (US 7,617,961).

Regarding claim 12, Viola disclsoes a surgical stapling device (Fig. 1) comprising: 
an outer tube (Fig. 1, item 18) of monolithic construction (Fig. 3, outer tube is one piece) having a proximal body portion (Fig. 3, item 18b, 16) and a distal channel portion (Fig. 3, item 18a), the proximal body portion having a distal end and a tubular configuration (Fig. 3), the distal end of the proximal body portion defining cutouts (Fig. 3, item 16, 28, 30);
 a tool assembly (Fig. 3) supported on the outer tube, the tool assembly including: 
an anvil assembly (Fig. 3, item 12) including a tissue contact surface (Fig. 3, item 20) and pivot members (Fig. 3, item 32, 36) positioned proximally of the tissue contact surface, the (Fig. 3, pivot members 32, 36 are received in cutouts 28, 30) of the proximal body portion of the outer tube; and 
a cartridge assembly including a staple cartridge (Fig. 3, item 14a) and a plurality of staples (Col. 3, lines 55-67), the staple cartridge supported within the distal channel portion of the outer tube and including a tissue contact surface (Fig. 3, item 25) and a plurality of staple retention pockets (Col. 3, lines 55-67), each of the staple retention pockets supporting one of the plurality of staples (Col. 3, lines 55-67), the anvil assembly being pivotable in relation to the staple cartridge such that the tool assembly is movable between an open position and a closed position (Col. 4, line 44-Col. 5, line 3); 
wherein the cutouts are dimensioned to facilitate movement of the pivot members within the cutouts such that in the closed position (Col. 4, line 44-Col. 5, line 3, closed position is any position that is not fully open position), the anvil assembly can move in relation to the staple cartridge from a parked position (Col. 4, line 44-Col. 5, line 3, parked position is between fully open position and fully closed position) in which the tissue contact surfaces of the anvil body and the staple cartridge are in juxtaposed engagement along their lengths to a clamped position (Col. 4, line 44-Col. 5, line 3) in which the tissue contact surfaces of the anvil body and the staple cartridge are in spaced juxtaposed alignment to define a tissue gap (Col. 4, line 20-Col. 5, line 3) between the tissue contact surfaces of the anvil body and the staple cartridge.

Regarding claim 13, Viola discloses the stapling device wherein the tool assembly includes a drive member (Fig. 7, item 116, 132) supported within the staple cartridge, the drive member being translatable through the staple cartridge to eject the plurality of staples from the staple cartridge (Col. 5, lines 38-52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Viola (US 7,617,961).

Regarding claim 1, Viola discloses a surgical stapling device (Fig. 1) comprising: 
an outer tube (Fig. 3, item 18) of monolithic construction (Fig. 3, outer tube is one piece) having a proximal body portion (Fig. 3, item 18b) and a distal channel portion (Fig. 3, item 18a), the distal channel portion having an outer surface (Fig. 3, item 18a), the proximal body portion having a tubular configuration (Fig. 3, item 18b); 
a tool assembly (Fig. 3) including: 
an anvil assembly (Fig. 3, item 12) including an anvil body (Fig. 3, item 12) defining a longitudinal axis, the anvil body having an outer surface (Fig. 3, anvil body 12 has an outer surface), a tissue contact surface (Fig. 3, item 20) and a pair of pivot members (Fig. 3, item 32, 36 located in bored 34, 38) positioned proximally of the tissue contact surface; and 
a cartridge assembly including a staple cartridge (Fig. 3, item 14a) and a plurality of staples (Col. 3, lines 55-67), the staple cartridge defining a longitudinal axis, a tissue contact surface (Fig. 3, item 25) and a plurality of staple retention pockets (Col. 3, lines 55-67), each of the staple retention pockets supporting one of the plurality of staples (Col. 3, lines 55-67), the staple cartridge being supported within the distal channel portion of the outer tube (Fig. 3, staple cartridge 14a is supported in channel 18a), the anvil body being pivotally supported on the outer tube in relation to the staple cartridge such that the tool assembly is movable between a closed position in which the longitudinal axes of the anvil body and the staple cartridge are parallel (Col. 4, line 44-Col. 5, line 3) and an open position in which the longitudinal axes of the anvil body and the staple cartridge define an acute angle (Col.4, line 44-Col. 5, line 3); and 
a drive member (Fig. 7, item 116 and 132) including an elongate body (Fig. 7, item 116) supported within the proximal body portion of the outer tube and a distal working portion (Fig. 8, item 132) supported within the staple cartridge (Col. 5, lines 38-52), the drive member being translatable through the staple cartridge to eject the plurality of staples from the staple cartridge (Col. 5, line 53-Col. 6, line 12), the drive member formed of sheet metal (Col. 6, lines 13-20), the distal working portion including a pair of upper extended members (Fig. 8, item 134a) and a pair of lower extended members (Fig. 8, item 134b), the pairs of upper and lower extended members including bent upper and lower edges of the sheet metal (Col. 6, lines 13-20), the pairs of upper and lower extended members positioned to engage surfaces of the anvil assembly and the cartridge assembly to define a maximum tissue gap between the anvil and cartridge assemblies (Col. 5, line 53-Col. 6, line 12).
Viola is silent about the pairs of upper and lower extended members including bent upper and lower edges of the sheet metal.
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the drive member of Viola to form the upper and lower extended members by bending upper and lower edges of the sheet metal.  The product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  The product-by-process claim limitation of forming the upper and lower extended members by bending sheet metal results in no structure that is different from Young.  

Regarding claim 2, Viola discloses a surgical stapling device (Fig. 1) comprising: 
an outer tube (Fig. 3, item 18) of monolithic construction (Fig. 3, outer tube is one piece) having a proximal body portion (Fig. 3, item 18b, 16) and a distal channel portion (Fig. 3, item 18a), the distal channel portion having a U-shaped configuration (Fig. 3, distal channel portion has a U-shaped configuration) and including an outer surface (Fig. 3, item 18a), the proximal body portion having a cylindrical configuration (Fig. 3, proximal body portion has a cylindrical configuration), a proximal end (Fig. 3, item 18b), and a distal end (Fig. 3, item 16, 28, 30, 18), the distal end of the proximal body portion defining cutouts (Fig. 3, item 16, 28, 30); 
a tool assembly (Fig. 3) including: 
an anvil assembly (Fig. 3, item 12) including an anvil body (Fig. 3, item 12) defining a longitudinal axis, the anvil body having an outer surface (Fig. 3, anvil body 12 has an outer surface), a tissue contact surface (Fig. 3, item 20) and a pair of pivot members (Fig. 3, item 32, 36 located in bored 34, 38) positioned proximally of the tissue contact surface; and 
a cartridge assembly including a staple cartridge (Fig. 3, item 14a) and a plurality of staples (Col. 3, lines 55-67), the staple cartridge defining a longitudinal axis, a tissue contact surface (Fig. 3, item 25) and a plurality of staple retention pockets (Col. 3, lines 55-67), each of the staple retention pockets supporting one of the plurality of staples (Col. 3, lines 55-67), the staple cartridge being supported within the distal channel portion of the outer tube (Fig. 3, staple cartridge 14a is supported in channel 18a), the anvil body being pivotally supported on the outer tube in relation to the staple cartridge such that the tool assembly is movable between a closed position in which the longitudinal axes of the anvil body and the staple cartridge are parallel (Col. 4, line 44-Col. 5, line 3) and an open position in which the longitudinal axes of the anvil body and the staple cartridge define an acute angle (Col.4, line 44-Col. 5, line 3); and 
a drive member (Fig. 7, item 116 and 132) including an elongate body (Fig. 7, item 116) supported within the proximal body portion of the outer tube and a distal working portion (Fig. 8, item 132) supported within the staple cartridge (Col. 5, lines 38-52), the drive member being translatable through the staple cartridge to eject the plurality of staples from the staple cartridge (Col. 5, line 53-Col. 6, line 12), the drive member formed of sheet metal (Col. 6, lines 13-20), the working portion including a pair of upper extended members (Fig. 8, item 134a) and a pair of lower extended members (Fig. 8, item 134b), the pairs of upper and lower extended members positioned to engage surfaces of the anvil assembly and the cartridge assembly to define a maximum tissue gap between the anvil and cartridge assemblies (Col. 5, line 53-Col. 6, line 12); and
(Fig. 3, item 28, 30) are dimensioned to allow movement of the pivot members within the cutouts such that when the tool assembly is in the closed position, the anvil body can move in relation to the staple cartridge from a parked position (Col. 4, line 20-Col. 5, line 3) in which the tissue contact surfaces of the anvil body and the staple cartridge are in juxtaposed engagement along their lengths to a clamped position (Col. 4, line 20-Col. 5, line 3) in which the tissue contact surfaces of the anvil body and the staple cartridge are in spaced juxtaposed alignment to define a tissue gap (Col. 4, line 20-Col. 5, line 3) between the tissue contact surfaces of the anvil body and the staple cartridge.
Viola is silent about the pairs of upper and lower extended members including bent upper and lower edges of the sheet metal.
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the drive member of Viola to form the upper and lower extended members by bending upper and lower edges of the sheet metal.  The product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  The product-by-process claim limitation of forming the upper and lower extended members by bending sheet metal results in no structure that is different from Young.  

Regarding claim 3, Viola discloses the surgical stapling device wherein the pair of upper extended members (Fig. 8, item 134a) is positioned to engage the outer surface of the anvil body (Col. 5, line 53-Col. 6, line 12) and the pair of lower extended members (Fig. 8, item 134b) is positioned to engage the outer surface of the channel portion of the outer tube (Col. 5, line 53-Col. 6, line 12) to define a maximum tissue gap between the tissue contact surfaces of the anvil body and the staple cartridge when the anvil is in a closed position (Col. 5, line 53-Col. 6, line 12).

Regarding claim 4, Viola discloses the surgical stapling device wherein the anvil body, the staple cartridge and the distal channel portion each define a longitudinal slot (Fig. 3, item 22a) and the working portion of the drive member has an I-beam configuration including a vertical strut (Fig. 7, item 16), the vertical strut extending through the slots of the anvil body, staple cartridge, and the distal channel portion (Col. 4, lines 20-45).

Regarding claim 5, Viola discloses the surgical stapling device wherein one of the pair of upper extended members extends from the vertical strut transversely in a first direction (Fig. 8, upper extended member 134a extends in a first direction) and the other of the pair of upper extended members extends from the vertical strut in a second direction opposite to the first direction (Fig. 8, upper extended member 134a extends in a second direction opposite to the first direction), and wherein one of the pair of lower extended members extends from the vertical strut transversely in the first direction (Fig. 8, one part of lower extended members 134b extends in the first direction) and the other of the pair of lower extended members extends from the vertical strut in the second direction opposite to the first direction (Fig. 8, other part of lower extended members 134b extends in the second direction).

Regarding claim 6, Viola does not expressly disclose the surgical stapling device wherein one of the pair of upper extended members is positioned distally of the other of the pair of the radially extending members and one of the pair of lower extended members is positioned distally of the other of the pair of the lower extended members.
	However, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the effective filing date of the invention to make the different portions of the drive member of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 8, Viola discloses the surgical stapling device wherein the pair of upper extended members (Fig. 8, item 134a) is positioned to engage the outer surface of the anvil body (Col. 5, line 53-Col. 6, line 12) and the pair of lower extended members (Fig. 8, item 134b) is positioned to engage the outer surface of the channel portion of the outer tube (Col. 5, line 53-Col. 6, line 12) to define a maximum tissue gap between the tissue contact surfaces of the anvil body and the staple cartridge when the anvil is in a closed position (Col. 5, line 53-Col. 6, line 12).

Regarding claim 9, Viola discloses the surgical stapling device wherein the anvil body, the staple cartridge and the distal channel portion each define a longitudinal slot (Fig. 3, item 22a) and the working portion of the drive member has an I-beam configuration including a vertical strut (Fig. 7, item 16), the vertical strut extending through the slots of the anvil body, staple cartridge, and the distal channel portion (Col. 4, lines 20-45).

Regarding claim 10, Viola discloses the surgical stapling device wherein one of the pair of upper extended members extends from the vertical strut transversely in a first direction (Fig. 8, upper extended member 134a extends in a first direction) and the other of the pair of upper extended members extends from the vertical strut in a second direction opposite to the first direction (Fig. 8, upper extended member 134a extends in a second direction opposite to the first direction), and wherein one of the pair of lower extended members extends from the vertical strut transversely in the first direction (Fig. 8, one part of lower extended members 134b extends in the first direction) and the other of the pair of lower extended members extends from the vertical strut in the second direction opposite to the first direction (Fig. 8, other part of lower extended members 134b extends in the second direction).

Regarding claim 11, Viola does not expressly disclose the surgical stapling device wherein one of the pair of upper extended members is positioned distally of the other of the pair of the radially extending members and one of the pair of lower extended members is positioned distally of the other of the pair of the lower extended members.
	However, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the effective filing date of the invention to make the different portions of the drive member of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 14, Viola discloses the stapling device wherein the drive member includes a body formed of sheet metal (Col. 6, lines 13-20), the body having a distal working portion (Fig. 8, item 132) including a pair of upper extended members (Fig. 8, item 134a) and a pair of lower extended members (Fig. 8, item 134b).
Viola is silent about the pairs of upper and lower extended members being formed by bending upper and lower edges of the sheet metal.
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the drive member of Viola to form the upper and lower extended members by bending upper and lower edges of the sheet metal.  The product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  The product-by-process claim limitation of forming the upper and lower extended members by bending sheet metal results in no structure that is different from Young.  

Regarding claim 15, Viola discloses the stapling device wherein the pair of upper extended members is positioned to engage the anvil assembly (Fig. 8) and the pair of lower extended members is positioned to engage the distal channel portion (Fig. 8) of the outer tube to define a maximum tissue gap (Col. 5, line 53-Col. 6, line 12) between the anvil assembly and the staple cartridge when the anvil is in a closed position (Col. 5, line 53-Col. 6, line 12).

Regarding claim 16, Viola discloses the surgical stapling device wherein the anvil body, the staple cartridge and the distal channel portion each define a longitudinal slot (Fig. 3, item 22a) and the working portion of the drive member has an I-beam configuration including a vertical strut (Fig. 7, item 16), the vertical strut extending through the slots of the anvil body, staple cartridge, and the distal channel portion (Col. 4, lines 20-45).

Regarding claim 17, Viola discloses the surgical stapling device wherein one of the pair of upper extended members extends from the vertical strut transversely in a first direction (Fig. 8, upper extended member 134a extends in a first direction) and the other of the pair of upper extended members extends from the vertical strut in a second direction opposite to the first direction (Fig. 8, upper extended member 134a extends in a second direction opposite to the first direction), and wherein one of the (Fig. 8, one part of lower extended members 134b extends in the first direction) and the other of the pair of lower extended members extends from the vertical strut in the second direction opposite to the first direction (Fig. 8, other part of lower extended members 134b extends in the second direction).

Regarding claim 18, Viola does not expressly disclose the surgical stapling device wherein one of the pair of upper extended members is positioned distally of the other of the pair of the radially extending members and one of the pair of lower extended members is positioned distally of the other of the pair of the lower extended members.
	However, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the effective filing date of the invention to make the different portions of the drive member of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Viola further in view of Shelton (US 2012/0138660).

Regarding claim 7, Viola is silent about the biasing member urging the tool assembly toward the open position.
	However, Shelton teaches a surgical stapling device including a biasing member to urge the tool toward the open position (Para. 0313).
	It would have been obvious to a person of ordinary skill in the art having the teachings of Viola and Shelton at the effective filing date of the invention to modify the biasing member of Viola to be biased to the open position, as taught by Shelton.  A person of ordinary skill in the art would have been motivated to make such change in order to allow the clinician to position the stapler before closing the tool and to eliminate excessive movement in situ.


Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Viola fails to teach a drive member that is formed of sheet metal or one that has a distal working portion including bent upper and lower edges of the sheet metal, Examiner disagrees. Viola discloses in Col. 6, lines 13-20 that the drive member is formed of a solid, stainless steel. Additionally, as stated above, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, therefore it would have been obvious to a person of ordinary skill in the art to bend the upper and lower edges of the sheet metal. See above 35 U.S.C. 103 rejection of claim 1 for further details. Therefore the rejection is maintained.
Regarding Applicant’s argument that Viola does not disclose a stapling device in which an anvil can move in relation to the staple cartridge from a parked position to a clamped position, Examiner disagrees. Viola discloses the anvil moves from a spaced apart position to a fully clamped position (Viola, Col. 4, line 44-Col. 5, line 5). Throughout this movement, the anvil of Viola moves from a parked position to a clamped position. Therefore the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731